Judgment, Supreme Court, New York County (Schwalb, J.), rendered on December 2,1980, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing defendant to two concurrent terms of imprisonment of from 5 to 15 years, unanimously modified, as a matter of discretion in the interest of justice, by reducing the sentence to a minimum of 3 years with a maximum of 15 years and, as modified, otherwise affirmed. Considering all the relevant facts in the record and the defendant’s background, we find the sentence excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Sullivan, Carro and Lupiano, JJ., concur.